OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
E                           AUSTIN



                                               April 27, 1939


    Honorable W. Lee O*Danlel
    Governor a? Texas
    Austin, Taxes
    Dear Governor:




                                            ant reoelved.
                                             ve the power to
                                             ly from Los Angelee




                                      be eligible for assistance.
                                      been in Californiafor three
                                     tanoe the~re,we are or the
                                     ilf to Texas would be unfair

                                          Yours very truly
                                      ATTORNEY GENERBL OF 'L'EXAS

                                      By:(Slgned)A.S. Rollins
                                                 A. s. Rollins
                                                      Assistant
                                .


    (slgnedfGerald 0. Mann
    ATT@.NEY CZNERAL OF TEXAS